         Case 1:19-cv-09874-VM Document 13 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                            July 8, 2020
---------------------------------- X
JOHN S. EVANS,                     :
                                   :           19 Civ. 9874
                                   :
                    Plaintiff,     :
                                   :           ORDER
     - against -                   :
                                   :
C R BARD INCORPORATED, et al.,     :
                                   :
                    Defendants.    :
-----------------------------------X

VICTOR MARRERO, United States District Judge.

     A review of the Docket Sheet for this case indicates that there

has been no record of any proceedings or filings of any papers or

correspondence with the Court since December 18, 2019, at which time

the Court granted admission pro hac vice to counsel for plaintiff. The

Court previously requested a status update, to which no answer was

received. (See Dkt. No. 12.)     Accordingly, it is hereby

     ORDERED that plaintiff inform the Court, within seven (7) days of

the date of this Order, concerning the status of this action and

plaintiff’s contemplation with regard to any further proceedings. In

the event no timely response to this Order is submitted, the Court may

dismiss the action without further notice for lack of prosecution.



SO ORDERED.

Dated:      New York, New York
            8 July 2020
                                         ____
                                         ____
                                         __ _ __
                                              ____
                                                 ____
                                                   ____
                                                    ______
                                                        ____
                                                           ____
                                                              _______
                                                              ____
                                         _______________________   __
                                                                    __
                                               VIICT
                                                  CTO
                                               VICTOROR
                                                      R MARRERO
                                                        MAAR
                                                           RRE
                                                             RERO
                                                               RO
                                                   U.SS.D
                                                        D.J
                                                   U.S.D.J J
